In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-00510-CV
                             ________________________


                       IN THE INTEREST OF A.M.M., A CHILD


                          On Appeal from the 320th District Court
                                   Potter County, Texas
              Trial Court No. 82,507-D, Honorable Don R. Emerson, Presiding


                                     May 28, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      John Aaron Michael Monahan filed a notice of appeal on November 21, 2012.

We dismiss it for want of prosecution.

      The clerk’s record was filed on December 21, 2012, and no reporter’s record was

taken. Appellant’s brief was due on May 6, 2013. The Court notified appellant on May

13, 2013, that the due date for the brief had lapsed, that the brief had not been filed,

and that if it was not received by May 23, 2013, the appeal would be dismissed for want

of prosecution. To date, no brief or motion to extend the deadline has been filed.
      Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b). Appellant is free to file a timely motion for rehearing accompanied

by a brief and appendix comporting with the Rules of Appellate Procedure.


                                               Per Curiam




                                           2